           Case 1:20-cr-00097-NONE-SKO Document 7 Filed 06/22/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00097 NONE-SKO
12                                 Plaintiff,
                                                          STIPULATION CONTINUING ARRAIGNMENT
13                           v.                           AND DETENTION HEARING FINDINGS AND
                                                          ORDER
14   JAMAR JOHNSON,
                                                          DATE: June 22, 2020
15                                 Defendants.            TIME: 2:00 p.m.
                                                          COURT: Hon. Stanley A. Boone
16

17          This case is set for arraignment and a detention hearing on June 22, 2020. The parties stipulate
18 and request a continuance of the proceedings to Friday, June 26, 2020 at 2:00 p.m. Currently, the

19 Fresno County Jail has a portion on quarantine and is doing mass COVID-19 testing due to multiple

20 positive COVID-19 results for inmates who were transferred from Fresno County Jail to Wasco State
21 Prison. It is unclear as to whether the defendant would be able to make any type of appearance –

22 telephonic or otherwise – today, but it will help facilitate the mass testing at the jail by continuing this

23 matter to Friday as proposed. Additionally, on April 17, 2020, this Court issued General Order 617,

24 which suspends all jury trials in the Eastern District of California scheduled to commence before June

25 15, 2020, and allows district judges to continue all criminal matters to a date after June 1. On May 13,

26 2020, this Court issued General Order 618, which suspends all jury trials in the Eastern District of
27 California until further notice, and allows district judges to continue all criminal matters. This and

28 previous General Orders were entered to address public health concerns related to COVID-19.

                                                          1
30
           Case 1:20-cr-00097-NONE-SKO Document 7 Filed 06/22/20 Page 2 of 2


 1                                              STIPULATION

 2          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4          1.      By previous order, this matter was set for arraignment and detention hearing on June 22,

 5 2020.

 6          2.      By this stipulation, defendant now moves to continue the arraignment and detention

 7 hearing to June 26, 2020 at 2:00 p.m. for the reasons set forth herein.

 8          IT IS SO STIPULATED.

 9
10
     Dated: June 22, 2020                                   MCGREGOR W. SCOTT
11                                                          United States Attorney
12
                                                            /s/ KIMBERLY A. SANCHEZ
13                                                          KIMBERLY A. SANCHEZ
                                                            Assistant United States Attorney
14

15
     Dated: June 22, 2020                                   /s/ GALATEA DELAPP
16                                                          GALATEA DELAPP
17                                                          Counsel for Defendant
                                                            JAMAR JOHNSON
18

19 IT IS SO ORDERED.

20 Dated:        June 22, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

                                                        2
30
